                Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 1 of 6




                                   I.NTTED STATES DISTRICT COURT
                                         DISTRICT OF KANSAS

  TINITED STATES OF AMERICA,
                                                   )
                                                   )
                            plaintiff,
                                                   )
                                                   )
                    v.
                                                   )      Case   No.20- 1232
                                                   )
  $87,320.00 IN TJNITED STATES
                                                   )
  CURRENCY, More or less,
                                                   )
                                                   )
                           Defendant.             )




        Plaintif[ Unitod states of America, by and through
                                                           its attomeys, stephen R. McAllistEr,
 united states Attomey for the District of Kansas,
                                                   and colin wood, Special Assistant united
                                                                                            stales
 Attomey, brings this complaint and alreges as foflows
                                                       in accordance with Suppremental Rure G(2)

 ofthe Federal Rules of Civil procedure:

                                         NATURE OF TIIE ACTION

        t   '      This is an action to forfeit and condemn to
                                                               the use and benefit ofthe united States
of America the following property:
                                   $g2320.00 in U.S. cunency, more or less (hereinafter

'defendant property"), for violations      of2l U.S.C.gg4l.
                                         THE DEFENDANT INREM

       2'         The defendant property consists of: $g7,320.00
                                                                 in united States cunency, more or
less, that was seized by the Kansas
                                    Highway patrol on or about May 16, 2020 during
                                                                                   a
commercial vehicre inspection ofa car-hauler
                                             tractor-trailer combination driven by Ariunbayar
             Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 2 of 6




   Lkhagvasuren on U.S. 54 at     m   epost 42 in Meade county, in the District of Kansas.
                                                                                           The
   currency is cunently in the custody ofthe united
                                                    states Marshal service.

                                      JURISDICTIONAND VENUE

           3'       Plaintiffbrings this action in rem inits om right to fbrfeit
                                                                                 and condemn the
  defendant     property. This court hasjurisdiction over   an action commenced by the        united States
  under 28 U.S.C. S 1345, and over an action for
                                                 fodeiture under 28 U.S.C. S 13S5.

           4.       This Court has in rem jurisdiction over the defendant
                                                                          property under 2g U.S.C.
  1355(b)' Upon filing this complaint,     the plaintiffrequests that the   court issue an arest warrant
  irl rem pursuant to Supprementar Rure G(3)(b),
                                                 which the     plaintiffwit    execute upon the property
  pursuanr to 28 U.S.C. S 1355(d) and Supplemental
                                                   Rule G(3)(c).

           5.      Venue is proper in this district pursuant to 2g
                                                                   U.S.C. S 1355(b)(1), because the

 acts or omissions giving rise to the forfeiture
                                                 occurred in this district and/or pursuant to 2g

 U.S.C. S 1395, because the defendant property
                                               is located in this district.

                                      BASIS FORFORFEITURE

           6.     The defendant property is subject to forfeiture
                                                                  pursuant to   2l   U.S.C. g gg l (a)(6)
 because   it constitutes l) money, negotiabre instruments, securities
                                                                       and other things ofvaruc
 fumished or intended to be fumished in exchange
                                                 for a controlled substance in violation ofthe

 controlled Substances Act; and/or 2) proceeds traceable
                                                         to such an exchange; and/or 3) money,
negotiable instruments, and securities used
                                            or intended to be used to faciritate a violation
                                                                                             ofthe
Controlled Substances Act-

        7'        Supprementar Rure G(2)(f) requires this compr
                                                                aint to state sfficientry detaired

facts to support a reasonabre berief that the government wiT be
                                                                abre to meet         its burden   ofproof
           Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 3 of 6




 at   triql'   svch facts and circumstances supporting
                                                       the seizure and forfeiture ofthe defendant
 property are contained in Exhibit A whioh
                                           is attached hereto and incorporated
                                                                               by reference.

                                           CLAIMFORRELIET
                            the   plaintiffrequets that the court   issue a wanant for the anest of the
          'HEREFORE,
 defendant property; that notice of this
                                         aotion be given to alr persons who reasonabry
                                                                                       appear to be
potential claimants of interests in
                                    the properties; that the defenoanr pfoperty
                                                                                be forfeited and
condemned to the united states ofAmerica;
                                          that the praintiffbe awarded its costs
                                                                                 and
disbursements in this action; and for
                                      such other and further reriefas this
                                                                           court deems proper and
just.

         The United sates hereby requests
                                          that trial    ofthe above entitled matter be held in the
City of Wichit4 Kansas.


                                                         Respectfu   lly submitted.




                                                        coflN   D. WOOD, #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Cenrer, 301 N. Main
                                                        Wichita, Kansas d7202
                                                        (316) 269-6481
                                                        Faot (316) 269-6484
         Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 4 of 6




                                          DECLARATION
        I, Jonatlion Richardq Task Force Offccr with the
                                                         thug Enforcement Adminishrtion in
the Disuict of lknsas.

       I have   rqd   the contents ofthe fon:going complaint for Forfeiture
                                                                            and the cxhibit
tfter€to, and the sat@ents containcd thenein
                                             are true to the best o,fmy knowredge and
                                                                                      belief.
       I declare rmdo pcnalty ofp€rjury that the forcgoing
                                                           is true and oorrec.t.

       E"recrdonttis       //    dayof   /aac<f         .2020.




                                                     ffi,k
                                                     DEA




                                               4
        Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 5 of 6




                               ATFIDAVIl
I.   ,Jonathon Richards,being first duly sworn, depose and states:
1.   TFO Richards has been employed with the Kansas Highway
 PatroJ" (KHP) since January 20L4 and has been cross-designated as
a DEA Task Force Officer since June 2019. My duties include
 investigation of violations of the Controtled Substance Act,
Title 21 of the United States Code and forfeitures thereto.
2. The information contained in this report is known to Affiant
through personal direct kno$rledge, and,/or through a revi-ew of
official reports prepared by other law enforcement personneL.
This report is submltted in support of federaL forfeiture,
3. On May 16, 2020, Kansas Hiqhway patroL Trooper Cody parr
stopped for a conmercial vehicfe inspection a 2009 Volvo truck
tractor-semj- trailer on US 54 near nrilepost 42 irr Meacie County,
in the District of Kansas. The dr_iver was identified as
Ariunbayar LKHAGVASUREN. The truck was hauling used cars,
4. Consent. to search a 2001 Buick Lesabre vehicle l-ocated on the
t.railer was granted, which resulted in Trooper parr locatlng
S87,320.00 in U.S. currency locaced inside the rear driver,s
side door of the Buick.
5. The U.S. currency was vrrapped in rubber bands and sealed in
vacuum-sealed pJ-astic bags. Some of the vacuum-seal-ed bags had
marijuana remnant in them, all with a strong odor of mariiuana
coming from the bags and. currency-
6.   LKHAGVASUREN denied any knowledge of the U,S. currency
hidden in the Buick. LKHAGVASUREN said he had been hired to
t.ransport the Buick from St. Louis, Missouri to l,os Anoeles,
California.
7.  Based on the information set out above, the Affiant has
probable cause to believe that the $g?,320,00 in U.S- currency
seized by the Kansas Highway patrol constitutes money, or other
things of vaLue furnj-shed, or intended to be furnished, in
exchange for a controlted substance or proceeds traceable to
such an exchangef or was used, or intended t.o be used, to
faci.litate one or more wiolations of Titte 21, U.S.C. S g41
          Case 6:20-cv-01232 Document 1 Filed 08/28/20 Page 6 of 6




        Accordingly. the property      is subj    ect to f,orfeiture pursuant
   Title 21, U.S.C. SS 853 and         881.




                                            Jonathon Ri.chards,
                                            DEA

        sworn   to   and subscribed before rne this    EL   O^"   of   August,
2020.




                                                            UBUO - Slate   of
                                                            AMYL. I'AR
